BERDON, J., with whom, KATZ, J.,
joins, dissenting. The majority for the first time holds that a disciplinary dismissal1 as a result of the conduct of a lawyer is not *579necessarily a “matter of form” that would permit a plaintiff to commence a new action as a matter of right pursuant to General Statutes § 52-592. Rather, according to the majority, it would depend upon the extent of the egregiousness of the lawyer’s conduct. In other words, as I understand the majority, if the lawyer’s conduct that resulted in the dismissal is not very bad— such as a “mistake, inadvertence or excusable neglect” — then, it is a “matter of form” and relief is available under § 52-592; but, on the other hand, if it is egregious, then the client is penalized by having his or her cause of action dismissed even though the action was brought for compensation for serious injuries as a result of negligent conduct by the defendant. The bottom line of the majority opinion is that a client may be punished for the transgressions of his or her lawyer.
In reaching this draconian result, the majority fails to consider the realities of the practice of law. Trial lawyers, in seeking to do justice for their clients, must accommodate the schedules of numerous trial courts, not only on the state level, but also on the federal level. The overwhelming number of our trial judges, who have practiced law themselves, appreciate this and, are able to accommodate the conflicting schedules. But, in doing so, the trial judges are still able to maintain firm control of their dockets in order to move the business of the court.
Nevertheless, I fully understand that there are some lawyers who attempt to take advantage of the system. In those instances, the law should not deny the client justice because of the misconduct of a lawyer. Clients should not be expected to micromanage their lawyer’s handling of the case. Although the plaintiffs selected their lawyer, as the majority points out, it is the judicial *580branch that licensed that lawyer and enabled him to practice law. Moreover, attorney “misconduct is amenable to direct punitive sanctions [such as Practice Book § 986 (3) and (4)2] that can prevent attorneys from systemically engaging in misconduct that would disrupt the trial process. There is no need to take steps that will inflict the punishment on the [client],” who, like the plaintiffs in this case, did not participate in the lawyer’s misconduct. Taylor v. Illinois, 484 U.S. 400, 435, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988) (Brennan, J., dissenting).
Notwithstanding this public policy concern I have with respect to the new rule embraced by the majority, this decision is contrary to this court’s precedent, it violates our rules of statutory construction, including the liberal interpretation that must be afforded to remedial statutes, it takes this court on an excursion that will produce inconsistent and uncertain rulings that will, I am sure, result in grave injustices, and it violates basic principles of fairness.
This court has always considered that disciplinary dismissals due to a lawyer’s misconduct constitute a failure “for any matter of form” within the meaning of § 52-592 (a).3 See Pintavalle v. Valkanos, 216 Conn. 412, *581581 A.2d 1050 (1990); Lacasse v. Burns, 214 Conn. 464, 572 A.2d 357 (1990); Gionfrido v. Wharf Realty, Inc., 193 Conn. 28, 474 A.2d 787 (1984). In 1984, this court took it upon itself to indicate to the plaintiff, who lost his appeal from the trial court’s denial of his motion to open a judgment of dismissal under § 251, that he was “not without remedy and, inter alia, may commence a new action pursuant to General Statutes § 52-592 . . . .” Gionfrido v. Wharf Realty, Inc., supra, 34 n.6. The court then noted that a judgment of “dismissal for failure to prosecute is failure of a ‘matter of form.’ ” Id., citing McMahon v. Colaci, 36 Conn. Sup. 269, 271, 418 A.2d 98 (1980). In Lacasse, this court affirmed the trial court’s ruling, which was based largely on Gionfrido, “that a dismissal entered pursuant to § 251 would not bar a subsequent action brought under the authority of § 52-592.” Lacasse v. Burns, supra, 471. In Pintavalle, this court cited Lacasse to explain why the plaintiff *582was able to file a third action against the defendant after his second action had been dismissed pursuant to § 251 for failure to prosecute with reasonable diligence. Pintavalle v. Valkanos, supra, 414 n.3.
Indeed, it was made crystal clear what was meant by an action being defeated “for any matter of form” in the 1888 case of Johnston v. Sikes, 56 Conn. 591 (Superior Court 1888). In Sikes, the court concluded that the addition of the phrase “any matter of form” to the accidental failure of suit statute (then designated as General Statutes [1888 Rev.] § 1386) “was to make the statute exceedingly broad and sweeping in its scope”; id., 591-92; and that the phrase “was used in contra-distinction to matter of substance, as embracing the real merits of the controversy between the parties.” Id., 592. Furthermore, we can assume that the legislature has acceded to our broad definition of a “matter of form.” In the more than 100 years since the court decided Sikes, the legislature never took action to contradict this court’s interpretation of the accidental fail-rue of suit statute. See State v. Spears, 234 Conn. 78, 90, 662 A.2d 80, cert. denied, 516 U.S. 1009, 116 S. Ct. 565, 133 L. Ed. 2d 490 (1995) (“[w]e presume that the legislature has knowledge of this longstanding construction which this court has given to the objective and purpose of legislation in this field” [internal quotation marks omitted]). Rather, as the majority concedes, during the ensuing years since the adoption of the statutory predecessors of § 52-592 (a) in 1862; see Public Acts 1862, c. 14; the legislature repeatedly visited the statute and broadened the eligibility for relief. See Broderick v. Jackman, 167 Conn. 96, 97-99, 355 A.2d 234 (1974).
Moreover, § 52-592 (a), “is remedial and is to be liberally interpreted. ” Ross Realty Corp. v. Surkis, 163 Conn. 388, 393, 311 A.2d 74 (1972); Baker v. Baningoso, 134 Conn. 382, 387, 58 A.2d 5 (1948); Johnston v. Sikes, supra, 56 Conn. 596. Further, “[i]t is the policy of the *583law to bring about a trial on the merits of a dispute whenever possible and to secure for the litigant his day in court.4 The design of the rules of practice is both to facilitate business and to advance justice . . . .” Snow v. Calise, 174 Conn. 567, 574, 392 A.2d 440 (1978). Consequently, § 52-592 (a) should be “so construed as to advance the remedy rather than to retard it.” (Internal quotation marks omitted.) Johnson v. Wheeler, 108 Conn. 484, 486, 143 A.2d 898 (1928). Indeed, as pointed out by Justice Shea in his concurring opinion in Andrew Ansaldi Co. v. Planning & Zoning Commission, 207 Conn. 67, 540 A.2d 59 (1988), the “accidental failure of suit statute, permitting a new action to be commenced after the original action has been defeated ‘for any matter of form’ id., 76; was designed to ameliorate the harshness of the common law in order for parties to have their cases resolved, not on the basis of the neglect of the lawyer, but rather on the merits. Id., 75-76. Justice Shea explained: “Centuries ago the common law courts of England similarly insisted upon rigid adherence to the prescribed forms of action, resulting in the defeat of many suits for technical faults rather than upon their merits. Some of that ancient jurisprudence migrated to this countiy with the settlers and has affected the development of procedural law in this state. Beginning in the middle of the nineteenth century, however, our legislature enacted numerous procedural reforms applicable to ordinary civil actions that are designed to ameliorate the consequences of many deviations from the prescribed norm, which result largely from the fallibility of the legal profession, in order generally to provide errant parties with an opportunity for cases to be *584resolved on their merits rather than dismissed for some technical flaw.” Id.
The majority’s novel interpretation of § 52-592 will also cause confusion. The degree of egregiousness that will bar a litigant from bringing a new action under § 52-592 will vary from case to case. Furthermore, the extent of that egregiousness will be determined, not by the trial judge who dismissed the original action, but, rather, by another court when ruling on the applicability of § 52-592. Such inconsistent and uncertain rulings will, I am sure, result in grave injustices.
Finally, it is apparent that the plaintiffs have been misled by this court. Rightfully assuming that disciplinary dismissals are a “matter of form” under § 52-592,5 the plaintiffs took no appeal from the dismissal of the original action.6 The majority of this court now changes the rule in midstream subjecting the plaintiffs to the possibility of never having their case heard on the merits. That violates basic principles of fairness.
In light of precedent, long-standing rules of statutory construction, public policy concerns, and principles of fairness, the plaintiffs should be allowed to pursue their action in accordance with § 52-592.
Accordingly, I dissent.

 Whether the trial court in the original action properly dismissed the action pursuant to Practice Book § 251 and whether the trial court complied with the notice requirements and the right to be heard in § 251 are not at issue before this court. I assume, for the purposes of this case, that the dismissal of the original action for the failure of the lawyer to appear at a pretrial conference was authorized under § 251.
Practice Book § 251 provides: “If a party shall fail to prosecute an action with reasonable diligence, the court may, after hearing, on motion by any party to the action pursuant to Sec. 196, or on its own motion, render a judgment dismissing the action with costs. At least two weeks’ notice shall be required except in cases appearing on an assignment list for final adjudication. Judgment files shall not be drawn except where an appeal is taken or where any party so requests.
“If a case is printed on a dormancy calendar pursuant to the dormancy program administered under the direction of the chief court administrator, and a motion for default for failure to plead is filed pursuant to Sec. 128, *579only those papers which close the pleadings by joining issues, or raise a special defense, maybe filed by any party, unless the court otherwise orders.”


 Practice Book § 986 provides in relevant part: “The judicial authority may punish by fine or imprisonment or both . . .
“(3) Any officer of the court who misbehaves in the conduct of his official court duties; or
“(4) Any person disobeying in the course of a civil or criminal proceeding any order of a judicial authority.”
Section 986 has since been temporarily redesignated as § 7G, effective October 1, 1997, and subsection (4) was made applicable to family and juvenile proceedings as well.


 I agree that there is a single Appellate Court case; Skibeck v. Avon, 24 Conn. App. 239, 587 A.2d 166, cert. denied, 219 Conn. 912, 593 A.2d 138 (1991); wherein the Appellate Court affirmed the trial court’s grant of summary judgment in favor of the defendant and in effect refused to apply the savings provision of § 52-592 to aPractice Book § 251 dismissal. But that case is certainly an aberration. Indeed, the Appellate Court in Skibeck curiously *581conceded that by stating: “In the case before us, the trial court concluded that the plaintiffs diligence did not fall within the reasonable portion of the spectrum of diligence contemplated by § 251. This fact alone, however, cannot overcome the broad remedial provisions of § 52-592. Lacasse v. Burns, [214 Conn. 464, 474, 572 A.2d 357 (1990)].” Skibeck v. Avon, supra, 242. I note that no particular significance should be given to the fact that this court refused to grant certification in Skibeck. Cf. New York, New Haven & Hartford R. Co. v. California Fruit Growers Exchange, 125 Conn. 241, 251, 5 A.2d 353 (1939) (denial of writ of certiorari by United States Supreme Court “imports no expression of opinion upon the merits of the case” [internal quotation marks omitted]).
The majority, in footnote 11 of its opinion, incorrectly relies on four other cases to support its assertion that egregious § 251 dismissals do not fall within the broad remedial provisions of § 52-592: Hughes v. Bemer, 206 Conn. 491, 495, 538 A.2d 703 (1988) (order that enters pursuant to Practice Book § 155, which requires adverse party who objects to motion to strike to file memorandum of law, is not “matter of form” under § 52-592 [a]); Parrott v. Meacham, 161 Conn. 573, 575, 290 A.2d 335 (1971) (plaintiff, who voluntarily withdraws action, may not take advantage of accidental failure of suit statute to commence new action); Baker v. Baningoso, 134 Conn. 382, 387, 58 A.2d 5 (1948) (same); and Walworth v. Hartford Hospital, 23 Conn. App. 404, 408-409, 580 A.2d 545 (1990) (dismissal pursuant to Practice Book § 143, which requires adverse party to motion to dismiss to file memorandum of law, did not constitute failure “for any matter of form”).


 The majority would have us believe that the legislature intended to deprive the plaintiffs, a fourteen year old boy and his mother, their day in court to recover damages from a defendant who allegedly operated his motor vehicle in a negligent manner, thereby striking the child while he was riding his bicycle causing him serious physical ipjuries, merely because the lawyer failed to appear at a pretrial conference.


 See, e.g., Gionfrido v. Wharf Realty, Inc., supra, 193 Conn. 34 n.6.


 See footnote 1 of this dissent.